IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,358-02


EX PARTE JOSE NOEY MARTINEZ




ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. CR-0385-95-G(2) IN THE 370th DISTRICT COURT

HIDALGO COUNTY



 Per Curiam.  
O R D E R


	In November 1996, a jury found applicant guilty of the offense of capital murder. 
The jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  This Court affirmed applicant's conviction and sentence
on direct appeal. Martinez v. State, No. AP-72,704 (Tex.Crim.App. June 30, 1999).  On
March 12, 2008, this Court remanded applicant's case to the trial court.  It has been more
than two years since the application was remanded.  Accordingly, we order the trial court
to resolve any remaining issues within 90 days from the date of this order.  The clerk shall
then transmit the complete writ record to this Court within 120 days from the date of this
order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012
Do Not Publish